5 So. 3d 784 (2009)
Jheremmy MARQUEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-3032.
District Court of Appeal of Florida, Third District.
March 25, 2009.
Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Linda S. Katz, Assistant Attorney General, for appellee.
*785 Before SHEPHERD and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
While defense objections to the prosecutor's final argument may have been incorrectly overruled, none of the remarks warranted a mistrial, which was the only relief sought below. Hence, we find no abuse of discretion in the denial of those motions and affirm the conviction and sentence below. See Lopez v. State, 555 So. 2d 1298 (Fla. 3d DCA 1990).